DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11-24-2021, the information disclosure statement has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,917,857. Although the claims at issue are not identical, they are the limitations of the claims 1-30 of the instant application are encompassed by the limitations of the claims 1-22 of the U.S. Patent No. 10,917,857.

Listed the independent of claims 1, 11 and dependent claim 2 of the instant application below:
1. A method comprising: receiving, by a first computing device via a first wireless network, one or more connection attributes of a second computing device; 
determining, based on the one or more connection attributes, a reduced power level reduction associated with a second wireless network; and 
causing transmission of one or more signals associated with the second wireless network, at the reduced power level.

2.  The method of claim 1, wherein causing transmission of the one or more signals at the reduced power level comprises causing, during a time period the first computing device receives a communication from the second computing device via the first wireless network, the transmission of the one or more signals, associated with the second wireless network, at the reduced power level.

11. A method comprising: 
determining, by a first computing device and based on data associated with a second computing device, a time period for communication with the second computing device via a first wireless network; 
determining, based on the time period, a reduced power level associated with a second wireless network; and 
causing transmission of one or more signals, associated with the second wireless network, at the reduced power level during the time period.

Listed the independent of claim 1 of the U.S. Patent No. 10,917,857 below:
1.  A method comprising: receiving, by a first computing device based on pairing with a second computing device, one or more attributes of the second computing device;  
determining, based on the one or more attributes of the second computing device, a time period for communication with the second computing device;  
receiving, from the second computing device and during the time period, data that indicates one or more connection attributes associated with communication of the data via a first wireless network;  and
determining, based on the one or more connection attributes, a power level reduction of a signal associated with a second wireless network during the time period.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 8-13, 16-17, 19-21 and 23-28, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu (U.S. Pub. No. 2015/0245236).
Regarding claims 1 and 16, Lu teaches a method / (an apparatus (104/704/102/702) one or more processors (211/231) (fig. 7)) comprising: receiving, by a first computing device (104/704) via a first wireless network (fig. 1, 7, page 1-3, par [0007, 0027, 0038]) (see receiving from an access point (AP) a request for measurement of at least one link-quality parameter), one or more connection attributes (link-quality parameter, received channel power indicator (RCPI), a received signal-to-noise indicator (RSNI)), of a second computing device (102/702) (fig. 1, 7, page 2-3, par [0029, 0032, 0038]) (see the AP 102 receives the link-quality-parameter measurement from each of the wireless stations 104);
determining, based on the one or more connection attributes (page 6, 12, par [0050, 0098])
 (see the wireless stations 104 can each determine any station power-saving mode that may be utilized in conjunction with the AP power-saving mode, the wireless station 704(2) can each perform functionality attributed to any of the wireless stations 104 of FIG. 1.), 
a reduced power level reduction associated with a second wireless network (100) (fig. 1, 7, page 2, 7, 9, 12, par [0022-0023, 0025, 0028, 0058, 0075, 0097-0098]) 
(see second wireless network/wireless network 100 can include, but are not limited to, WLAN (e.g., IEEE 802.11 and related standards, HiperLAN, etc.), Wireless Metropolitan Area Networks (WMAN), Local Multipoint Distribution Service (LMDS), Worldwide Interoperability for Microwave Access (WiMAX), and the AP 102 acts as a master to control the wireless stations 104 and provide access to one or more other networks (e.g., the wide area network mentioned above). AP-transmission power level (A.sub.P)) can be indicative of an amount by which the normal AP-transmission power level (N.sub.p) can potentially be reduced, teaching second wireless network (100), the AP 102 acts as a master to control the wireless stations 104 and provide access to one or more other networks (e.g., the wide area network)) (fig. 1, page 2, par [0025]), and a reduced power level reduction associated with a second wireless network (100), and each instance of a reduced power level described above can serve to reduce interference with neighboring wireless networks, the adjacent wireless networks to reduce 
a maximum-allowed transmit power); and
causing transmission of one or more signals (fig. 1, 7), based on the power level reduction (fig. 1, 4, 7, page 7-8, par [0062-0064, 0067]) (see transmission power levels are shown in FIG. 4.  Specifically, P0, P0', P1D, and P2D are shown to be adapted AP-transmission power levels, and the power level P.sub.0' and the power level P.sub.1D represent reductions relative to corresponding normal power 
levels of the normal AP operation mode. ), 
a modified (control/reduce/adjust/change/ limiting factor) power level of a signal associated with the second wireless network at the reduced power level ((fig. 1, 4, 7, page 2, 7-9, 12, par [0036, 0058, 0062-0064, 0067-0067, 0075, 0097-0098]) (see the AP 102 can transmit any management frames (e.g., beacon frames) and control frames at the power level P.sub.0'. if the link-quality parameter were link margin, the request could be a transmission power control (TPC), and  the power level P.sub.0' and the power level P.sub.1D represent reductions relative to corresponding normal power levels of the normal AP operation mode, and a reduced power level reduction associated with a second wireless network (100), and each instance of a reduced power level described above can serve to reduce interference with neighboring wireless networks.  To the extent all such wireless networks utilize power-saving modes, overall interference among numerous wireless networks can be reduced, and the wireless station 704(1) and the wireless station 704(2) can each perform functionality attributed to any of the wireless stations 104 of FIG. 1) .

Regarding claims 11 and 26, Lu teaches a method / (an apparatus (104/704/102/702) one or more processors (211/231) (fig. 7)): determining, by a first computing device (104/704) and based on data associated with a second computing device (102/702) (fig. 1, 7, page 10, par [0082]), a time period for communication with the second computing device (102/702) via a first wireless network  (fig. 1, 7, page 6, 12, 15, par [0054, 0097, 0116]) (see the AP 102 determines a length of each of a plurality of time periods, and the AP 102 could also allocate a longer time period to whichever category of the categories 106 has a largest proportion of the wireless stations 104. ); 
determining, based on the time period (page 2, 15, par [0035, 0116]) (see determining a length of the first time period and the transmission schedule comprises a second time period during which transmission of at least data frames by wireless stations), a reduced power level associated with a second wireless network (100) (fig. 1, 7, page 2, 7, 9, 12, par [0022-0023, 0025, 0028, 0058, 0075, 0094-0098])(see a reduced power level reduction associated with a second wireless network (100), and each instance of a reduced power level described above can serve to reduce interference with neighboring wireless networks, the adjacent wireless networks to reduce a maximum-allowed transmit power); and
causing transmission of one or more signals, associated with the second wireless network, at the reduced power level during the time period (fig. 1, 4, 7, page 2, 7-8, par [0033, 0062-0064, 0067, 0075]) (see transmission power levels are shown in FIG. 4.  Specifically, P0, P0', P1D, and P2D are shown to be adapted AP-transmission power levels, and the power level P.sub.0' and the power level P.sub.1D represent reductions relative to corresponding normal power levels of the normal AP operation mode, the 
data-transmission schedule regulates when the wireless stations 104 can transmit and/or receive frames, for each category of the categories 106, the data-transmission schedule may include time periods during which transmission and/or receipt of frames by wireless stations, each instance of a reduced power level described above can serve to reduce interference with neighboring wireless networks.  To the extent all such wireless networks utilize power-saving modes ).

Regarding claims 2 and 17, Lu teaches causing transmission of the one or more signals at the reduced power level comprises causing, during a time period the first computing device receives a communication from the second computing device via the first wireless network (fig. 1, 4, 7, page 2, 6-8, 12, 15, par [0033, 0054,  0062-0064, 0067, 0075, 0097, 0116]), the transmission of the one or more signals, associated with the second wireless network, at the reduced power level (fig. 1, 4, 7, page 2, 7-8, par [0033, 0062-0064, 0067, 0075])
 (see transmission power levels are shown in FIG. 4.  Specifically, P0, P0', P1D, and P2D are shown to be adapted AP-transmission power levels, and the power level P.sub.0' and the power level P.sub.1D represent reductions relative to corresponding normal power levels of the normal AP operation mode, the data-transmission schedule regulates when the wireless stations 104 can transmit and/or receive frames, for each category of the categories 106, the data-transmission schedule may include time periods during which transmission and/or receipt of frames by wireless stations, each instance of a reduced power level described above can serve to reduce interference with neighboring wireless networks.  To the extent all such wireless networks utilize power-saving modes ). 

Regarding claims 4 and 19, Lu teaches the one or more connection attributes comprise one or more of a link quality indicator, a relative received signal strength, a packet error rate (fig. 1, 7, page 2-3, par [0029, 0032, 0038]) (see the AP 102 receives the link-quality-parameter measurement from each of the wireless stations 104), 
or a location of the second computing device (page 16, par [0126]) (see sending to at least one of a plurality of wireless stations a request for measurement of at least one link-quality parameter, receiving at least one link-quality-parameter measurement from the at least one of the plurality of wireless stations,determining a plurality of wireless-station categories based, at least in part, on the received at least one link-quality-parameter measurement).
Note: only one need to show: 

Regarding claims 5 and 20, Lu teaches the first wireless network comprises at least one of a Wireless Personal Area Network (WPAN), Zigbee, Bluetooth, or Wi-Fi, and wherein the second wireless network comprises at least one of Wi-Fi, WPAN, Zigbee, or Bluetooth (fig. 1, 7, page 14, par [0108]).

Regarding claims 6 and 21, Lu teaches the first wireless network comprises a first communication protocol and the second wireless network comprises a second communication protocol and wherein a power associated with the first communication protocol is lower than a power associated with the second communication protocol (fig. 1, 5, 7, page 7, 11, 14, par [0059, 0090, 0108]) (see first category 106(1) can include those of the wireless stations 104 that require lower transmit power from the AP 102 while the second category 106(2) can include those of the wireless stations 104 that require higher transmit power from the AP 102).

Regarding claims 8 and 23, Lu teaches determining the reduced power level associated with the second wireless network is further based on a quantity of other computing devices communicating via the second wireless network (fig. 1, 7, page 2-3, par [0032, 0042]) (see the link-quality parameter to identify clusters, the AP 102 can determine an AP power-saving mode based on a quantity and/or makeup of the 
categories 106.  The AP power-saving mode can include, for example, one or more adapted AP-transmission power levels for each of the categories 106, each adapted AP-transmission power level represents power savings relative to a corresponding normal power level that would otherwise be used in the normal AP operation mode. ) .

Regarding claims 9 and 24, Lu teaches determining, based on the second computing device, a time period for communication with the second computing device via the first wireless network network  (fig. 1, 7, page 6, 12, 15, par [0054, 0097, 0116]) (see the AP 102 determines a length of each of a plurality of time periods, and the AP 102 could also allocate a longer time period to whichever category of the categories 106 has a largest proportion of the wireless stations 104. ); 
wherein determining the reduced power level associated with the second wireless network is further based on the time period for communication with the second computing device via the first wireless network (fig. 1, 7, page 2, 7, 9, 12, 15, par [0022-0023, 0025, 0028, 0035, 0058, 0062-0064, 0075, 0094-0098, 0116]) (see each instance of a reduced power level described above can serve to reduce interference with neighboring wireless networks.  To the extent all such wireless networks utilize power-saving modes ). 

Regarding claims 10 and 25, Lu teaches determining the reduced power level associated with the second wireless network comprises determining the reduced power level associated with the second wireless network (fig. 1, 4, 7, page 2, 7-8, par [0033, 0062-0064, 0067, 0075]), based on one or more of a signal strength of a communication received from the second computing device (fig. 1, 7, page 2-3, 16, par [0029, 0032, 0038, 0126]) (see the AP 102 receives the link-quality-parameter measurement from each of the wireless stations 104), 
 or a distance from the first computing device to the second computing device (fig. 1, 7, page 2, par [0030-0031]) (see a link-margin value received from one of the wireless stations 104 could be a link-quality-parameter measurement, such as link margin, RCPI, RSNI, distance from the AP 102, and environmental variables or obstructions may cause higher transmit power to be needed even when a distance from the AP 102, by itself).
Note: only one need to show:

Regarding claims 12 and 27, Lu teaches receiving, from the second computing device and via the first wireless network, a communication during the time period (fig. 1, 4, 7, page 2, 6-8, 12, 15, par [0033, 0054,  0062-0064, 0067, 0075, 0097, 0116]) (the data-transmission schedule regulates when the wireless stations 104 can transmit and/or receive frames.  For example, for each category of the categories 106, the data-transmission schedule may include time periods during which transmission and/or receipt of frames by wireless stations).

Regarding claims 13 and 28, Lu teaches receiving, by the first computing device, one or more connection attributes of the second computing device (fig. 1, 7, page 1-3, par [0007, 0027, 0029, 0032, 0038]) (see receiving from an access point (AP) a request for measurement of at least one link-quality parameter, (see the AP 102 receives the link-quality-parameter measurement from each of the wireless stations 104) ), 
wherein determining the reduced power level associated with the second wireless network is further based on the one or more connection attributes (fig. 1, 7, page 2, 7, 9, 12, par [0022-0023, 0025, 0027-0029, 0032, 038 0058, 0075, 0097-0098]) (see each instance of a reduced power level described above can serve to reduce interference with neighboring wireless networks.  To the extent all such wireless networks utilize power-saving modes ). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 15, 22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (U.S. Pub. No. 2015/0245236) in view of Chitrakar (U.S. Pub. No. 2015/0304377).

Regarding claims 7 and 22, Lu teaches determining the reduced power level associated with the second wireless network (fig. 1, 7, page 2-3, par [0032, 0042]). But Lu does not mention further based on a band width of the second wireless network.
However, Chitrakar teaches reduced power level associated with the second wireless network based on a band width of the second wireless network (fig. 1, 4-5, page 1-2, par [0012, 0017, 0031, 0036]) (see one cell may send a request to the other cell to reduce its transmit power in order to reduce the effects of the interference, first wireless network operating on wide band channel is interfered by a second wireless network operating a narrow band channel that is completely overlapped by the wide band channel, and data transfer between AP 102 and STA 104a on link 106 will affect data transfer between AP 112 and STA 114 on link 116 and vice versa.  Since the two links are operating on two different channel band widths).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Lu with Chitrakar, in order to avoiding/reducing interference between two overlapping wireless communication systems operating on overlapping channels of different channel bandwidths (see suggested by Chitrakar on page 1, par [0015]).

Regarding claims 15 and 30, Chitrakar teaches determining the reduced power level associated with the second wireless network is further based on at least one of: a band width of the second wireless network (fig. 1, 4-5, page 1-2, par [0012, 0017, 0031, 0036]),
or
 a quantity (reduce the effects of the interference) of other computing devices communicating via the second wireless network (page par [0012, 0017]) .
Note: only one need to show: 

Allowable Subject Matter
Claims 3, 14, 18 and 29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 
Regarding dependent claims 3, 14, 18 and 29, Lu teaches a method / (an apparatus (104/704/102/702) one or more processors (211/231) (fig. 7)): determining, by a first computing device (104/704) and based on data associated with a second computing device (102/702) (fig. 1, 7, page 10, par [0082]), a time period for communication with the second computing device (102/702) via a first wireless network  (fig. 1, 7, page 6, 12, 15, par [0054, 0097, 0116]);
determining, based on the time period (page 2, 15, par [0035, 0116, a reduced power level associated with a second wireless network (100) (fig. 1, 7, page 2, 7, 9, 12, par [0022-0023, 0025, 0028, 0058, 0075, 0094-0098]); andcausing transmission of one or more signals, associated with the second wireless network, at the reduced power level during the time period (fig. 1, 4, 7, page 2, 7-8, par [0033, 0062-0064, 0067, 0075]). And
Chitrakar teaches the interference between two networks occur due to overlapping of scheduled transmission time slots.  The proposed solution involves communicating the interference situation by one network to another network by means of regular beacon frames and requesting the other network to change its transmission time slot so as to avoid the interference (page 1, par [0010]).  
The above prior art of record, however, fail to disclose or render obvious: determining the time period the first computing device receives the communication from the second computing device via the first wireless network has expired; and causing transmission of one or more additional signals, associated with the second wireless network, at a second power level greater than the reduced power level, as specified in the claims 3, 14, 18 and 29.

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        January 23, 2022